*579The opinion of. the court was delivered by
Johnston, J.:
Henry Eink was prosecuted for failing and refusing to perform two days’ labor upon the public highways, after having been notified by the road overseer to perform the labor, as the statute requires. The state failed in the prosecution, and attempted to take an appeal to this court, complaining specially of the ruling of the district court in quashing the complaint. Upon filing the appeal in this court, the defendant challenged the validity of the transcript and appeal, because of a defective certificate attached to the same. It being held to be insufficient, the state asked and obtained leave to withdraw the record for the purpose of having an amended certificate made and attached, which has been done. The defendant renews his objections to the amended certificate and to the sufficiency of the appeal.
The certificate is insufficient, and the transcript cannot be reviewed. The clerk has failed to certify that the record contains a true and complete transcript of all the proceedings of the trial court. He does certify that the record contains true, full and complete copies of certain papers which are named, but the certificate contains nothing showing that it is a full transcript of the entire record of the case’ in the district court. Nothing short of this is sufficient, and, in the absence of a complete record, the judgment of the district court must stand. (Whitney v. Harris, 21 Kas. 96; The State v. Lund, 28 id. 280; The State v. Nickerson, 30 id. 545; The State v. Cash, 36 id. 623; The State v. McFarland, 38 id. 664; The State v. Ricker, 40 id. 14; The State v. Prater, 40 id. 15; Neiswender v. James, 41 id. 463.)
The appeal will be dismissed.
All the Justices concurring.